743 N.W.2d 61 (2008)
Latif Z. ORAM a/k/a Randy Z. Oram, Plaintiff/Counter-Defendant/Counter-Plaintiff-Appellant, and
O.B. Properties Limited Partnership, Plaintiff/Counter-Defendant/Counter-Plaintiff/Third-Party Defendant, and
O.B. Properties and Jam Sound Specialist, Inc., Plaintiffs/Counter-Defendants/Counter-Plaintiffs/Third-Party Plaintiffs,
v.
John ORAM and Gary Oram, Defendants/Counter-Plaintiffs/Counter-Defendants-Appellees, and
International Outdoor, Inc., Vision Properties, Inc., Discount Paging Company, Inc., and Future Vision Properties, LLC, Third-Party Defendants, and
Armand Velardo, S. Haddad, and Bradley Lambert, Intervening Plaintiffs, and
Harry Cendrowski, Intervening Plaintiff-Appellee.
Docket No. 134670. COA No. 267077.
Supreme Court of Michigan.
January 11, 2008.
On order of the Court, the application for leave to appeal the May 22, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the circuit court properly imposed the sanction of dismissal with prejudice and whether the dismissal order was a "verdict" as defined in MCR 2.403(O)(4) for purposes of ordering case evaluation sanctions. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.